FILED
                               NOT FOR PUBLICATION                          NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



YUN WANG; LONGFA HONG;                             No. 07-72106
JIANGTAO HONG,
                                                   Agency Nos. A076-373-974
               Petitioners,                                    A076-373-973
                                                               A076-373-975
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Yun Wang and her family, natives and citizens of China, petition for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from

an immigration judge’s (“IJ”) decision denying their application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence. Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008).

We grant the petition for review and remand.

      The IJ determined Wang failed to establish extraordinary circumstances

excusing her untimely-filed asylum application because she did not file “within a

very short period of time after the expiration of her status.” This is an incorrect

application of 8 C.F.R. § 1208.4(a) (5)(iv) (extraordinary circumstances includes

maintenance of lawful status until a “reasonable period” before filing the asylum

application); see Husyev v. Mukasey, 528 F.3d 1172, 1182 (9th Cir. 2008) (six-

month period is a “presumptive deadline” applied in the absence of any special

considerations); see also Wakkary v. Holder, 558 F.3d 1049, 1056-59 (9th Cir.

2009). Accordingly, we grant and remand Wang’s asylum claim.

      Substantial evidence does not support the IJ’s adverse credibility

determination. See Tekle, 533 F.3d at 1055-56. The inconsistency regarding

Wang’s age at the time of the merits hearing is minor and does not got to the heart

of her claim. See Guo v. Ashcroft, 361 F.3d 1194, 1201 (9th Cir. 2004). The IJ’s

omission finding is not supported because Wang provided a reasonable explanation

why this was a minor omission. See Soto-Olarte v. Holder, 555 F.3d 1089, 1091-

92 (9th Cir. 2009) (rejecting inconsistency when petitioner offered an explanation,

and the agency did not address the explanation in a reasoned manner). Finally, the


                                           2                                    07-72106
possible inconsistency between Wang’s testimony regarding her date of departure

from China and the date on her airline ticket receipt was both minor and based on

impermissible speculation. See Shah v. INS, 220 F.3d 1062, 1071 (9th Cir. 2000)

(“speculation and conjecture cannot form the basis of an adverse credibility

finding”).

      To the extent the BIA relied on the remainder of the IJ’s adverse credibility

findings, those findings are also not supported by substantial evidence because

they are based on minor inconsistencies or on impermissible speculation. See Li v.

Holder, 559 F.3d 1096, 1102-03 (9th Cir. 2009).

      Accordingly, we grant the petition for review and remand for the agency to

consider Wang’s asylum and withholding of removal claims, taking her testimony

as true. See Soto-Olarte, 555 F.3d at 1093-96; see also INS v. Ventura, 537 U.S.

12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                     07-72106